It appearing to the Court that transcripts of the record have been filed in the foregoing several cases, but that no briefs have been filed by any of the parties thereto as required by the rules of this Court, and it further appearing that said causes have been now reached on the docket of this Court for disposition in due course, it is thereupon ordered that said several appeals and said proceedings in error, as hereinbefore set forth, be and the same are each severally dismissed, and that said causes be and the same are hereby ordered stricken from the docket at the costs of the several appellants and plaintiffs in error in said causes, mandates to issue in said causes accordingly at the end of the period allowed by the rules of this Court for filing petitions for rehearing, if no such petitions for rehearing or for other action respecting the same shall be filed within that period.
Ordered accordingly.
DAVIS, C. J., and WHITFIELD, BROWN and BUFORD, J. J., concur.